DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement(s) (IDS) submitted on 7-1-2022, 12-2-2021, 11-17-2021, 7-20-2021, 6-21-2021 & 11-10-2020 comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

4.	Applicant’s election without traverse of Group II (claim 8) in the reply filed on 8-15-2022 is acknowledged.




5.	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8-15-2022.

EXAMINER’S AMENDMENT

6.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancelled claims 1-7.

Allowable Subject Matter

7.	Claim 8 is allowed.

The following is an examiner’s statement of reasons for allowance: 

The cited pertinent art of record does not anticipate nor render obvious a pressure sensor apparatus comprising a mandrel comprising a plurality of helical grooves formed on an outer circumferential surface thereof and an elastic conductive material flow path for supplying 
an elastic conductive material into not less than two of the grooves from an inside of the mandrel. wherein at least one of the plurality of grooves is not in communication with the elastic conductive material flow path, wherein a die comprises a helical outer groove formed on an inner circumferential surface thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 11217400 B2 Pressure-sensitive sensor
US 10890495 B2 Pressure-sensitive sensor including a hollow tubular member of an elastic insulation
US 20200388449 A1 Method for producing a pressure sensitive sensor of a cylindrical shape body, involves extrusion molding the cylindrical shape body that running the multiple electrode wires into the head with a periphery of the multiple electrodes
US 20190273199 A1 STRUCTURE FOR USE IN PIEZOELECTRIC ELEMENT, BRAIDED PIEZOELECTRIC ELEMENT, FABRIC-LIKE PIEZOELECTRIC ELEMENT USING BRAIDED PIEZOELECTRIC ELEMENT, AND DEVICE USING THESE
US 20190187015 A1 METHOD FOR MANUFACTURING PRESSURE-SENSITIVE SENSOR, PRESSURE-SENSITIVE SENSOR MANUFACTURING EQUIPMENT, AND PRESSURE-SENSITIVE SENSOR
US 20190178729 A1 Pressure-sensitive sensor for use on sliding door, back door and power window of automobile, elevator door, vehicle door and home door for anti-pinch application, comprises hollow tubular element that is provided with an elastic insulation
US 20090169364 A1 PROGRESSIVE CAVITY APPARATUS WITH TRANSDUCER AND METHODS OF FORMING AND USE
KR 102323954 B1 Piezoelectric substrates, force sensors and actuators
WO 2021038030 A1 APPARATUS AND METHOD FOR INDUCTIVELY MEASURING A REPRESENTATIVE VARIABLE OR A VARIATION IN THE PERIMETER OF A DEFORMABLE OBJECT, AND USE OF THE APPARATUS ON A SHUTTER, A PRESSURE PROBE OR FOR PLETHYSMOGRAPHY
CN 108431543 A the strain sensor element
DE 102014014843 A1 Measuring device
	DE 102011018243 A1 Multilayered electrically heated media line has media-resistant inner layer, heating layer and outer layer, where heating layer is provided with two conductors or heating lines

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856